DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 18, and 19 are objected to because of the following informalities, and should be:
“…detect an abnormality inside the substrate accommodating container…”

Claim 8 is objected to because of the following informalities, and should be:
“…the control unit conducts [[a]] the at least one recovery process in a case where…”

Claim 11 is objected to because of the following informalities, and should be:
“The control device according to claim 5, wherein…”

Appropriate correction is required.

Applicant is advised that should claim18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a apparatus vs. a substrate processing system), it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 7, since the limitation “the control unit conducts a recovery process in a case where the abnormality is detected” now appears in amended claim 1, this claim does not present a further limitation to claim 1.
Regarding claim 17, since the claim presents additional options for recovery processes, this claim actually broadens the scope of claim 1, rather than further limiting it.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (U.S. Pub. 2011/0220545) in view of Tanaka et al. (U.S. Pub. 2004/0175880).

Regarding claims 5, 7, and 17-19, Ra discloses (Figs. 1-5) a control device 246 [0057] (re. claims 18/19: a substrate processing apparatus/system: see Fig. 4) for a substrate accommodating container 100 that processes a substrate using a predetermined gas in a substrate processing chamber (as shown in Figs. 4 and 5), the control device 246 comprising: 
a control unit 246 configured to 
acquire information indicating a contamination state inside the substrate accommodating container [0057] the contamination state being detected by a monitor 130 [0044]-[0045] installed inside the substrate accommodating container 100 (as shown in Fig. 2) that accommodates a substrate [0041], and 

Ra does not disclose in a case where the abnormality inside the substrate accommodating container is detected, at least one recovery process from among recovery processes including a process that the control unit causes the substrate to be processed again in the substrate processing chamber using a predetermined gas, and a process that causes a processing condition for the substrate in the substrate processing chamber to be changed.
Tanaka discloses in a case where the abnormality inside the substrate accommodating container is detected [0009], at least one recovery process (cleaning: [0009]) from among recovery processes including a process that the control unit causes the substrate to be processed again (i.e. exposed to gas: [0034] – claim 17) in the substrate processing chamber using a predetermined gas [0034], and a process that causes a processing condition for the substrate in the substrate processing chamber to be changed (i.e. the processing stops/cleaning is undertaken: [0009], [0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that in a case where the abnormality inside the substrate accommodating container is detected, at least one recovery process from among recovery processes including a process that the control unit causes the substrate to be processed again in the substrate processing chamber using a predetermined gas, and a process that causes a processing condition for the substrate in the substrate processing chamber to be changed, as taught by Tanaka.


Regarding claim 6, Ra discloses (Figs. 1-5) a report of error is conducted in a case where the abnormality is detected (i.e. compromised: [0057]).

Regarding claim 11, Ra’s modified device is applied as above, but does not disclose the control unit conducts another recovery process of detecting the abnormality inside the substrate accommodating container again based on the information indicating the acquired contamination state after the recovery process, and processing the substrate in the substrate processing chamber using a predetermined gas or changing the processing condition for the substrate in the substrate processing chamber in a case where the abnormality is detected again.
Tanaka discloses the control unit conducts another recovery process of detecting the abnormality inside the substrate accommodating container again (i.e. detect if the cleaning process is successful: [0030]) based on the information indicating the acquired contamination state after the recovery process [0030], and changing the processing condition for the substrate in the substrate processing chamber in a case where the abnormality is detected again (if the cleaning did not succeed: [0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that the control unit conducts another recovery process of detecting the abnormality inside the substrate accommodating container 
Such a modification would maintain the proper environment with minimal downtime (Tanaka: [0011]).

Regarding claim 14, Ra discloses (Figs. 1-5) the monitor is a crystal resonator 131 [0045].

Regarding claim 15, Ra discloses (Figs. 1-5) a resist is coated on a surface of the crystal resonator (i.e. a metal coated on the crystal: [0045]).

Regarding claim 16, Ra discloses (Figs. 1-5) the monitor 130 is installed on at least any one of an inner upper surface (as shown in Fig. 2), an inner lower surface, and an inner side surface inside the substrate accommodating container 100 [0048] in response to a type of a predetermined gas used to process the substrate in the substrate processing chamber [0060], [0068].

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (U.S. Pub. 2011/0220545) in view of Tanaka et al. (U.S. Pub. 2004/0175880), and further in view of Hsiao et al (U.S. Pub. 2009/0317214).


Hsiao discloses the control unit conducts a recovery process in a case where the abnormality inside the substrate accommodating container is detected [0047] based on the information indicating the contamination state [0047] during an accumulated predetermined time (i.e. the time when the AMCs are being monitored: [0047]) by referring to a memory unit (implicit, monitors: [0047]), in which the acquired information indicating the contamination state is accumulated [0047].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that the control unit conducts a recovery process in a case where the abnormality inside the substrate accommodating container is detected based on the information indicating the contamination state during an accumulated predetermined time by referring to a memory unit, in which the acquired information indicating the contamination state is accumulated, as taught by Hsiao.
Such a modification would prevent undesirable contamination from occurring (Hsiao: [0047]).

Regarding claim 10, Ra’s modified device is applied as above, but does not disclose in a case where the abnormality inside the substrate accommodating container is detected outside 
Hsiao discloses in a case where the abnormality inside the substrate accommodating container is detected outside the substrate processing apparatus [0047], the control unit conducts a recovery process of transferring the substrate accommodating container, in which the abnormality is detected, to a FOUP purge apparatus [0044] and introducing an inactive gas into an inside of the substrate accommodating container [0044].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that in a case where the abnormality inside the substrate accommodating container is detected outside the substrate processing apparatus, the control unit conducts either a recovery process of transferring the substrate accommodating container, in which the abnormality is detected, to a load port, a purge storage, a substrate accommodating container, a FOUP purge apparatus, or a FOUP stocker and introducing an inactive gas into an inside of the load port, the purge storage, the substrate accommodating container, the FOUP purge apparatus, or the FOUP stocker, or a recovery process of transferring the substrate inside the substrate accommodating container, in which 
Such a modification would prevent undesirable contamination from occurring (Hsiao: [0047]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (U.S. Pub. 2011/0220545) in view of Tanaka et al. (U.S. Pub. 2004/0175880), further in view of Hsiao et al (U.S. Pub. 2009/0317214), and further in view of Nishimura et al. (U.S. Pub. 2009/0027634).

Regarding claim 12, Ra’s modified device is applied as above, but does not disclose the control unit detects the abnormality inside the substrate accommodating container again based on the information indicating the acquired contamination state after the recovery process, and conducts a pattern inspection for the substrate inside the substrate accommodating container using an apparatus of inspecting a defect of the substrate in a case where the abnormality is detected again.
Hsiao discloses the control unit detects the abnormality inside the substrate accommodating container [0047] again based on the information indicating the acquired contamination state after the recovery process (i.e. Hsiao’s device is capable of performing the claimed function, should the level of AMCs rise again: [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that the control unit detects the 
Such a modification would prevent undesirable contamination from occurring (Hsiao: [0047]).
Ra also does not disclose conducting a pattern inspection for the substrate inside the substrate accommodating container using an apparatus of inspecting a defect of the substrate in a case where the abnormality is detected again.
Nishimura discloses conducting a pattern inspection for the substrate [0229] inside the substrate accommodating container using an apparatus of inspecting a defect of the substrate [0229] in a case where the abnormality is detected again (per the combination with Ra and Hsiao, above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device to include conducting a pattern inspection for the substrate inside the substrate accommodating container using an apparatus of inspecting a defect of the substrate in a case where the abnormality is detected again, as taught by Nishimura.
Such a modification would enhance substrate pattern quality.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852